Citation Nr: 0615713	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-38 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent left knee strain, status post 
arthroscopy with partial meniscectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which granted service connection for 
recurrent left knee strain, status post arthroscopy with 
partial meniscectomy with an evaluation of 0 percent, and for 
plantar fasciitis with an evaluation of 10 percent, effective 
August 1, 2002.  In a November 2004 rating decision, the RO 
granted a 10 percent evaluation for recurrent left knee 
strain, effective August 1, 2002. 


FINDINGS OF FACT

1.  The veteran's recurrent left knee strain, status post 
arthroscopy with partial meniscectomy is manifested by 
chronic pain, 0 degrees to 120 degrees of flexion, full 
extension of the leg to 0 degrees, crepitation with motion, 
and functional loss due to pain and fatigability.

2.  The veteran's bilateral plantar fasciitis results in 
chronic pain, tenderness at the sole of the left foot, and 
functional loss due to pain, with the use of orthotics.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent left knee strain, status post arthroscopy with 
partial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-
5263 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
5267 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an August 2003 letter, prior to issuance of the initial 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claims.  The letter also 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA, in effect, asked the 
veteran to provide any evidence that pertains to his claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
August 2003 letter addressed the veteran's original 
application for service connection.  In March 2004, the RO 
awarded service connection for recurrent left knee strain, 
status post arthroscopy with partial meniscectomy, and for 
plantar fasciitis.  Therefore, the August 2003 letter served 
its purpose in providing VCAA notice and its application is 
no longer required because the original claims have been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for higher initial 
evaluations for recurrent left knee strain, status post 
arthroscopy with partial meniscectomy, and for plantar 
fasciitis.  The RO issued a statement of the case in August 
2004, providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
private treatment records, and VA examinations have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has 
distinguished a new claim for an increased rating of a 
service-connected disability from a case where the veteran 
expresses dissatisfaction with an initial rating of a 
disability that has just been service-connected.  See 
Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id.  
In this case, a staged rating is for consideration.

1.  Recurrent Left Knee Strain, Status Post Arthroscopy with 
Partial Meniscectomy

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Id. at Diagnostic Code 5003.  Limitation of motion for the 
knees and legs in this case are rated under Diagnostic Codes 
5256, 5260-5261.  See id. 

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2005).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Other impairments of the knee are assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2005).  A 10 percent evaluation is assigned for removal 
of semilunar cartilage, which is symptomatic.  Id. at 
Diagnostic Code 5259.

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The Board notes that, in a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would over-compensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

The veteran is service-connected for recurrent left knee 
strain, status post arthroscopy with partial meniscectomy.  
He was assigned a 10 percent evaluation for limitation of 
flexion in his left knee under Diagnostic Code 5260.  The 
veteran had full flexion during the December 2003 VA 
examination.  Flexion ranged from 0 degrees to 120 degrees 
during the September 2004 VA examination.  The examiner 
stated that flexion was limited by soft tissue, and that 
range of motion was not much affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Thus, the 
veteran's disability would warrant a 0 percent 
(noncompensable) evaluation where flexion is limited to 120 
degrees under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  

However, the Board finds that functional loss due to pain, 
weakness or fatigability, and limitation of motion under 38 
C.F.R. § 4.40 must be considered where medical evidence shows 
that the veteran has limitation of function due to his left 
knee pain and fatigability.  See C.F.R. §§ 4.40 and 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  During a 
December 2003 VA examination, the veteran reported that his 
symptoms were constant.  He reported pain with walking and 
discomfort with prolonged periods of standing or sitting.  
The examiner assessed the veteran left knee pain, fatigue, 
and lack of endurance.  He had some crepitus on the left side 
of his knee.  The examiner stated that the veteran had 
limitation of function and standing and walking due to his 
pain.  During a September 2004 VA examination, the veteran 
complained of constant knee pain, limited mobility, and 
stiffness.  The examiner stated that the veteran had 
tenderness in the left knee medially, and some crepitus on 
the left side.  The examiner stated, apparently in regard to 
both his left knee disability and his bilateral plantar 
fasciitis, that daily activities were affected, particularly 
with standing and walking.  Thus, the Board finds that the 
veteran was properly assigned a 10 percent evaluation under 
Diagnostic Code 5260, with the consideration of functional 
loss.  Id. 

December 2003 and September 2004 VA examinations show that 
the veteran could fully extend his left leg to 0 degrees.  
Thus, an evaluation under Diagnostic Code 5261 warrants no 
more than a 0 percent, noncompensable evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  The Board notes 
that separate ratings under the Diagnostic Codes 5260 and 
5261 would still yield a 10 percent total evaluation.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

The veteran had a partial meniscectomy in June 2002, 
indicating removal of semilunar cartilage.  Diagnostic Code 
5259 allows for a 10 percent rating for removal of semilunar 
cartilage, which is symptomatic.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2005).  However, the veteran's symptoms 
of pain, limitation of motion, and fatigability have already 
been considered in his 10 percent evaluation under Diagnostic 
Code 5260.  As such, the veteran's disability does not 
warrant an additional evaluation for the same symptomatology.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. § 
4.14 (2005).

September 2004 VA x-rays, and September 2004 x-rays examined 
by Dr. P.G.H. reflect minimal narrowing of the joint space 
medially.  However, in this case, arthritis due to trauma and 
degenerative arthritis are to be rated under the Diagnostic 
Codes for limitation of motion, which have already been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003, 5256, 5260-5261 (2005).  

Medical evidence does not reflect ankylosis, recurrent 
subluxation, lateral instability, or dislocated semilunar 
cartilage to warrant evaluations under Diagnostic Codes 5256, 
5257, and 5258.  See 38 C.F.R. § 4.71a (2005).  A January 
2002 VA radiologist's report reflects mild effusion in the 
superior patellar bursa of the left knee, with no evidence of 
fracture, dislocation, significant arthritis, or other active 
pathology.  December 2002 and September 2004 VA examinations 
no not reflect any ankylosis of the left knee, and Drawer and 
McMurray's tests were negative.  December 2003 x-rays of the 
left knee, examined by Dr. M.F., fail to demonstrate a 
fracture, dislocation, or bone destruction.  The joint spaces 
were intact, no soft tissue calcification was noted, and no 
suprapatellar effusion was identified.  A September 2004 
examination by Dr. P.G.H. showed no effusion in the left 
knee.  

2.  Plantar Fasciitis

Diagnostic Code 5276 applies to acquired flatfoot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005).  A 0 percent rating is 
assigned for mild, acquired flatfoot with symptoms relieved 
by built-up shoe or arch support.  Id.  A 10 percent rating 
is assigned for moderate, acquired flatfoot with a weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet, bilateral or unilateral. Id.  A 20 percent or 30 
percent rating is assigned respectively for severe unilateral 
or bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities. Id.   A 30 percent or 50 percent rating is 
assigned respectively for pronounced unilateral or bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances. Id.  

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2005).

During a December 2003 VA examination, the veteran reported 
constant pain, which occurred at rest, with standing, and 
with walking.  He reported wearing prescribed orthotics.  
Examination of the feet and toes did not reflect painful 
motion, edema, disturbed circulation, atrophy, tenderness, 
weakness, deformity, flat feet, or claw foot.  There was 
moderate tenderness of the plantar surface of both the right 
and left feet.  There was good alignment of the Achilles 
tendon.  Dorsiflexion of the toes produced no pain in the 
left or right foot.  Dorsiflexion of the ankles produced no 
limitation of either the right or left ankle.  Palpitation of 
the metatarsal heads of the toes produced no tenderness in 
the right or left foot.  Hammertoes were present bilaterally.  
Hallux valgus and hallux rigidus were absent bilaterally.  

During a September 2004 VA examination, the veteran reported 
pain and stiffness, at rest, with standing, and with walking.  
He also had fatigue with standing and walking.  The reported 
that orthotics helped.  He could not engage in prolonged 
standing and walking with flare-ups.  There were no signs of 
abnormal weightbearing, flat feet, or deformity.  There was 
tenderness at the sole of the left foot.  Examination of the 
Achilles tendon revealed good alignment.  Dorsiflexion of all 
toes produced no pain.  Dorsiflexion of the ankle joints 
revealed no limitations.  Palpation of the metatarsal heads 
of the toes produced no tenderness.  The right foot showed 
minimal degenerative changes involving the first metatarsal 
phalangeal joint level on the right side and a small spur on 
the calcaneus of the left foot.   

The veteran's disability is currently evaluated under 
Diagnostic Code 5276 as analogous to acquired flatfoot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  The Board 
notes that the veteran does not have flat foot.  However, he 
does exhibit symptoms such as constant bilateral pain and 
pain with use of the feet.  Thus, the Board finds that his 
symptoms most closely approximate a 10 percent rating under 
Diagnostic Code 5276.  Id.  The veteran does not have 
deformity, pain on manipulation and use accentuated, or an 
indication of swelling on use, and characteristic callosities 
to warrant a 20 percent or higher evaluation.  Id. 

The Board has considered evaluations other of the code.  The 
veteran does not have claw foot, dorsiflexion of the toes, 
limitation of dorsiflexion at the ankle, or definite 
tenderness under the metatarsal heads, to warrant an 
evaluation under Diagnostic Code 5278.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5278.  During the December 2003 VA 
examination the examiner stated that the veteran had 
hammertoes, bilaterally.  The veteran is not service-
connected for hammertoes, and they have not been shown to be 
related to his service-connected plantar fasciitis.  Thus, an 
additional rating under Diagnostic Code 5282 for hammertoes 
is not warranted.  Id. at Diagnostic Code 5282.  

September 2004 VA x-rays, and September 2004 x-rays examined 
by Dr. P.G.H. reflect minimal degenerative changes in the 
right foot.  Arthritis due to trauma and degenerative 
arthritis are rated under limitation of motion; however, the 
veteran is not shown to have any limitation of motion to 
warrant an additional rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003.  The veteran does not have weak 
foot, metatarsalgia, hallux valgus, hallux rigidus, malunion 
of tarsal or metatarsal bones, or other moderately severe 
foot injuries to warrant ratings under other codes for the 
foot.  Id. at Diagnostic Codes 5277, 5279-5281, 5283-5284.

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the functional loss due to pain has already 
been considered in the 10 percent evaluation under Diagnostic 
Code 5276.  Thus, the board finds that an increased 
evaluation for plantar fasciitis is not warranted. 

C.  Conclusion

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In his VA 
examinations, the veteran reported that no time was lost from 
work due to his disabilities.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An initial evaluation for recurrent left knee strain, status 
post arthroscopy with partial meniscectomy, in excess of 10 
percent is denied.

An initial evaluation for plantar fasciitis, in excess of 10 
percent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


